DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 08/23/2022 is acknowledged.
Claims 13-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim.

Specification
The disclosure is objected to because of the following informalities:
Page 3, line 21: “Fe2O3” should be corrected to “Fe2O3”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 8 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2 and 8 recite the narrow recitation “corresponds to 0”, and the claim also recites “or greater than 0 and less than 30%” which is the broader statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 4-5 and 10-11, the limitation “a value of a full width at half-maximum (FWHM) of the ε-Fe2O3 is 0.36o to 0.53o” is indefinite because it is not clear what set of data points are being measured using FWHM distribution analysis. The values may refer for example to any number of values measured in degrees. Applicant should amend claims 4 and 10 to contain the limitations of claims 6 and 12 which clearly defined what the FWHM values are referring to.
Claims 6 and 12 are rejected as being dependent on claims 4 and 10, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogoshi et al. (JP 2008-063199).
Regarding claims 1 and 7, Ogoshi et al. teaches a magnetic material comprising grains of ε-Fe2O3 which are encapsulated within a coating of silica which is subsequently removed. (par. [0016] and [0022]).
Regarding claims 2 and 8, the particles of Ogoshi et al. all exhibit hard magnetic behavior. (par. [0028]).
Regarding claims 3 and 9, the particle diameter is int eh range of 10 to 100 nm. (par. [0028]).

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawahito et al. (WO 2016/111224).
Regarding claims 1, 3, 7 and 9, Kawahito et al. teaches a method of producing ε-Fe2O3 having particle diameters between 10 and 30 nm. (Abstract, page 2, 3rd paragraph). The iron oxide particles are coated with silicon oxide. (page 2, last 2 paragraphs and page 6, lines 2-7).
Regarding claims 2 and 8, Kawahito et al. teaches that the ratio of alpha-Fe2O3 to ε-Fe2O3 as measured via X-ray diffraction of peak intensities is 0.1 or less. (page 7, last 2 paragraphs – page 8, first 2 paragraphs). As such the content of alpha-Fe2O3 is 10% or less of the overall Fe2O3 present.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763. The examiner can normally be reached M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/08/2022